Citation Nr: 1043468	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 
1946 and from June 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to TDIU.  The Veteran 
disagreed, and this matter is properly before the Board for 
adjudication.

In October 2009, the Board remanded the issue to further develop 
the medical record and to obtain employment records.  As such, 
the file was transferred to the Appeals Management Center (AMC) 
in Washington, DC, and the requested development was attempted.  
Pursuant to the Board's remand order, the Veteran was provided a 
VA examination and attempts were made to obtain relevant private 
treatment records and employment records.  The Board notes that 
VA was unable to obtain the requested employment records from the 
Georgia Power Company as a response was received from the Georgia 
Power Company indicating that there is no record of the Veteran's 
employment with the company.  The Veteran was notified of the 
response in a letter dated in March 2010.  As the requested 
development has been attempted, no further action to ensure 
compliance with the remand directives is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The matter was returned to the 
Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran is currently service-connected for bilateral 
hearing loss, rated as 50 percent disabling, and bilateral 
tinnitus, rated as 10 percent disabling.

2.	The combined service-connected disability rating is 60 
percent, meeting the percentage criteria for TDIU under the 
combined rating table.

3.	The evidence of record does not demonstrate that the Veteran 
was unemployable solely as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in October 2004, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for TDIU, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations in January 2007 and July 2010, and 
obtaining a medical opinion as to whether the Veteran's 
disabilities have an effect on his ability to maintain 
substantially gainful employment consistent with his education 
and occupational experience.  

The Board notes that the Veteran requested a travel board hearing 
in his substantive appeal dated in October 2006.  The Veteran was 
scheduled for a hearing in July 2009.  However, in a July 2009 
statement, the Veteran requested that the hearing be cancelled 
because of his inability to attend.  As such, the hearing was 
cancelled.  Consequently, it appears that all known and available 
records relevant to the issue here on appeal have been obtained 
and are associated with the Veteran's claims file, and the 
Veteran does not appear to contend otherwise.  

The examinations provided and the medical opinions obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran, and the opinion provided includes 
well-reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

Applicable Rules and Regulations

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).  Disabilities resulting from common 
etiology or a single accident and disabilities affecting a single 
body system will be considered as one 60 percent disability.  38 
C.F.R. § 4.16(a) (2)-(3).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon a 
showing that the individual is unable to obtain or retain 
substantially gainful employment. 38 C.F.R. § 4.16(b) (2010).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  See 38 C.F.R. § 
4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disabilities is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment and not whether the Veteran is, in fact, 
employed.  See Van Hoose, 4 Vet. App at 363.


Analysis

Historically, the Veteran filed a claim for service connection 
for hearing loss and tinnitus in April 2004.  In an August 2004 
rating decision, the RO granted service connection for hearing 
loss, assigning a 50 percent evaluation, and granted service 
connection for tinnitus, assigning a 10 percent evaluation.  In 
September 2004, the Veteran filed a claim for TDIU, asserting 
that his service-connected hearing loss and tinnitus prevents him 
from securing substantially gainful employment.  A February 2005 
rating decision denied the claim for TDIU, and the Veteran filed 
a timely notice of disagreement.  

During the pendency of this appeal, the Veteran also expressly 
raised the issue for a claim for an increased rating for hearing 
loss and tinnitus in his October 2006 substantive appeal.  In a 
July 2007 rating decision, the RO denied the request for 
increased ratings, and continued the evaluations of 50 percent 
and 10 percent for hearing loss and tinnitus, respectively.

In this case, the Veteran is currently service-connected for 
bilateral hearing loss, rated as 50 percent disabling, and 
bilateral tinnitus, rated as 10 percent disabling, with a 
combined rating of 60 percent.  As such, the percentage criteria 
for TDIU are met.  38 C.F.R. §  4.16(a).  The only remaining 
question is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities. 

The Veteran contends that he is unemployable due to his service-
connected disabilities.  In a January 2006 statement, the Veteran 
asserted that he cannot adequately function in any work 
environment because of the dangers and risks associated with his 
inability to hear noises in the work environment or instructions 
from an immediate supervisor.  In an October 2006 statement, the 
Veteran maintained that from the late 1970's to present, his 
hearing has steadily diminished to the point where he is almost 
totally deaf, even with his hearing aids in place.  He claimed 
that his inability to hear is the biggest obstacle to his ability 
to work and have a normal life.  

The evidence of record, however, shows the Veteran made 
inconsistent statements regarding the termination of his 
employment.  In a September 2004 statement, he reported 
employment with Bell South from 1947 to 1982 and with Georgia 
Power Company from 1982 to 1987.  He asserted that due to his 
bilateral hearing loss and the constant ringing in his ears, his 
employment was terminated because of his inability to perform his 
job duties of testing telephones and telephone equipment.  
However, in an October 2006 statement he reported that he retired 
from Bell South in 1983 because the company diversified, and he 
did not want to relocate to Atlanta to keep the job.  He also 
reported that he worked part-time for the Georgia Power Company 
testing telephone lines, but could not continue the work due to 
his steadily increasing hearing loss; an indication that he 
voluntarily left his employment with the Georgia Power Company 
rather than he was terminated.  However, VA attempted to obtain 
employment records from the Georgia Power Company but received a 
response indicating that there is no record of the Veteran's 
employment with the company.  Based on inconsistency, the Board 
finds the Veteran's statements regarding his termination and 
inability to work not to be credible.  

The Veteran was seen by Dr. Hankla in December 2005.  Dr. Hankla 
indicated that the Veteran had bilateral mild to profound, 
steeply sloping sensorineural hearing loss.  However, Dr. Hankla 
did not opine as to whether the Veteran is capable of performing 
the physical and mental acts required by employment.

In private treatment records dated in January 2007, Dr. Ramesh 
indicated that the Veteran has mild to profound sensorineural 
hearing loss in the right ear and moderate sensorineural hearing 
loss in the left hear.  He noted that the Veteran's hearing has 
decreased significantly within a period of 6 years.  The Veteran 
reported that his 4 year old hearing aids were no longer 
providing adequate amplification benefit, and Dr. Ramesh 
recommended binaural digital in-the-ear hearing aids with high 
frequency emphasis, select-a-vents and an automatic telecoil.  
Dr. Ramesh did not opine as to whether the Veteran is capable of 
performing the physical and mental acts required by employment.

In January 2007, the Veteran underwent a VA examination.  The 
Veteran complained of difficulty hearing in groups.  The examiner 
indicated that the Veteran had normal to profound bilateral 
sensorineural hearing loss, but did not opine as to whether the 
Veteran is capable of performing the physical and mental acts 
required by employment.

In a VA examination dated in July 2010, the examiner took a 
medical history of the Veteran, reviewed the claims file and 
medical records, and considered his education and employment 
histories.  He opined that with the Veteran's type and degree of 
hearing impairment, he would have difficulty understanding 
speech, especially in adverse listening environments, such as 
hearing in groups or in a noisy room or if not facing the talker.  
However, he further opined that hearing loss and tinnitus, when 
considered without regard to other disabilities, do not render 
the average person unable to perform all types of sedentary and 
physical employment.  Therefore, he opined that the Veteran's 
hearing loss and tinnitus most likely would not prevent him from 
securing and maintaining substantially gainful employment 
consistent with his high school education and occupational 
experience, such as testing, repairing, construction, and 
installation of phone equipment.  

Lay statements from the Veteran's children indicate that his 
hearing has progressively worsened over the years to the point 
that he is almost completely deaf.  They state that he can no 
longer carry on conversations unless the individual is sitting 
right in front of him and speaking loudly, and it is almost 
impossible to speak with him via telephone.  Driving is dangerous 
and frightful to him because it is increasingly difficult for him 
to hear emergency vehicles or other cars should they sound their 
horns.  He is also unable to hear the burglar alarm or smoke 
alarm in his home.  Lastly, they stated that, as a result of his 
hearing disability, the Veteran feels frustrated, left out of 
family discussions and is afraid people will think that he is 
stupid, ignorant, or antisocial.  Each statement includes a 
request that the Veteran be granted a 100 percent or total 
disability rating.

The Board has considered the statements made by the Veteran's 
children.  Because a layperson is competent to establish the 
presence of observable symptomatology, the Board finds the 
Veteran's children competent to state the affects of the 
Veteran's hearing loss in social settings and also finds the 
statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  However, the Board finds these statements have 
limited probative value as to the claim for TDIU as the Veteran's 
children do not indicate that they have personal knowledge 
concerning the affects of the Veteran's hearing loss in a work 
environment and are not competent to state that he is unable to 
perform any physical and mental acts required by employment.  
Thus, the Board finds that the lay statements are outweighed by 
the July 2010 VA examination report, which is more probative 
because the examiner examined the Veteran, reviewed the claims 
file and discussed the Veteran's medical, educational and 
employment history and rendered a competent medical opinion 
regarding employability with a rationale to support that opinion.  

In a statement dated in January 2006, the Veteran argued that 
having a 60 percent disability rating, in itself, should be clear 
that the service-connected impairments make it difficult to 
obtain and keep employment because of the inability to adequately 
function in any work environment.  The Board acknowledges the 
severity of the Veteran's service-connected bilateral hearing 
loss and tinnitus.  However, as previously noted, in addition to 
his service-connected disabilities, the Board will also consider 
his employment history, educational and vocational attainment.  
Although Dr. Ramesh indicated that the Veteran's hearing has 
decreased significantly within a period of 6 years, Dr. Ramesh 
did not indicate that the Veteran's hearing loss or tinnitus 
would prevent him from securing and maintaining substantially 
gainful employment.  A response from his last reported employer 
did not indicate that he was terminated due to his service-
connected disabilities.  In fact, the employer indicated that 
there is no record of the Veteran's employment with the company.  
At the time that he submitted his claim for TDIU in September 
2004, the Veteran indicated that he has not had any education or 
training before or since he stopped working, and he has not tried 
to obtain employment since he left his last place of employment.  
The Veteran has conceded that he voluntarily retired from his 
long-time employer in 1982.  As such there is no probative 
evidence to indicate that the Veteran is unemployable due to his 
hearing disability.  

The Board concludes that the preponderance of the competent and 
probative evidence is against the claim that the Veteran is 
currently unable to secure or follow a substantially gainful 
occupation, by reason of the service-connected disabilities.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and entitlement 
to TDIU due to service-connected disabilities is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU due to service-connected disabilities is 
denied.





____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


